DETAILED ACTION
This office action is responsive to application 17/080,340 filed on October 26, 2020.  Claims 1-20 are pending in the application.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on November 24, 2020 was received and has been considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 (figure 2, claims 1-20) in the reply filed on December 16, 2021 is acknowledged.  Due to the breadth of claim 1, the Examiner agrees that it may be interpreted to correspond to Species 2 (figure 2).  However, the Examiner disagrees that claim 3 may be interpreted to correspond to Species 2 (figure 2).  For instance, claim 3 recites “a third member positioned about the first member”.  Parent claim 1 previously recites “a first member including a set of internal threads” and “a second member extending into the first member”, the second member “including a set of external threads”.  Referring to figure 2, the first member would therefore have to refer to the lens mount (220) and the second member would have to refer to the collet (250).  Because there is not third member “about the first member” (i.e. outside of the lens mount, 220), this claim cannot pertain to figure 2.  Rather, claim 3 would have to correspond to figure 1, which shows a first member (150), a second member (110) within the first member (150), and a third member (120) about claim 3 is hereby withdrawn by the Examiner as being directed toward a nonelected species. 
Claim Objections
Claim 15 is objected to because of the following informalities:  Lack of clarity and precision.  
Claim 15 recites “and and” at lines 11 and 12 thereof.  One of these recitations of “and” should be removed in order to improve clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2010/0103540) in view of Byrne et al. (US 8,994,878).
Multiple rejections of claims 8, 13 and 14 are included herein due to mutually exclusive features of claims depending from claim 8.

	Consider claim 1, An et al. teaches:
	An integrated image sensor and lens assembly (figures 1 and 2) comprising: 
	a first member (housing, 130) including a set of internal threads and a non-threaded portion spaced axially from the set of internal threads along an optical axis of the integrated image sensor and lens assembly (The housing (130) includes a set of internal screw threads and a non-threaded internal portion below the set of internal screw threads, as shown in figure 1, paragraph 0038.); and
	a second member (second barrel, 120) extending into the first member (130, see figure 1), the second member (120) supporting at least one lens (i.e. of the lens barrel, 110, figure 1, paragraph 0036) and including a set of external threads configured for engagement with the set of internal threads (see figure 1, paragraph 0038). 
	An et al. teaches that the first lens barrel (110), housing (130), and second lens barrel (120) are bonded to one another after focusing (paragraph 0047).
	However, An et al. does not explicitly teach that said bonding is via an adherent located between the first member and the second member to fixedly connect the first member and the second member.

	However, Byrne et al. additionally teaches the threaded portion (76) adhering to the tubular portion (36) using a first adhesive (bonding agent, 80, figure 1b) that is cured (“that is cured using ultra-violet (UV) light”, column 5, lines 34-45).  Byrne et al. teaches that the adhesive is applied to the threaded portion to retain the lenses in a selected position with respect to the imaging element (column 5, lines 39-45)
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the bonding taught by An et al. be performed via an adhesive that is cured between respective members as taught by Byrne et al. as this only involves combining prior art elements according to known methods to yield predictable results such as retaining the lenses in a selected position with respect to the imaging element (Byrne et al., column 5, lines 39-45).

	Consider claim 2, and as applied to claim 1 above, An et al. further teaches the at least one lens includes a plurality of lenses spaced axially along the optical axis (figure 1, paragraph 0036).

	Consider claim 4, and as applied to claim 1 above, An et al. further teaches the set of internal threads and the set of external threads are configured to maintain the 

	Consider claim 5, and as applied to claim 1 above, An et al. further teaches the set of internal threads and the set of external threads are configured such that relative rotation between the first member and the second member causes a shift in the focal plane along the optical axis (see paragraphs 0037, 0038 and 0048).

	Consider claim 6, and as applied to claim 1 above, An et al. further teaches the first member (130) includes a tubular body portion (see figures 1 and 2).

	Consider claim 7, and as applied to claim 1 above, An et al. further teaches the tubular body portion includes a non-threaded outer surface (see figures 1 and 2).

	Consider claim 8, An et al. teaches:
	An integrated image sensor and lens assembly comprising (figures 1 and 2): 
	a first member (second lens barrel, 120) supporting a lens defining an optical axis (i.e. of the lens barrel, 110, figure 1, paragraph 0036), the first member (120) including: 
	a non-threaded exterior surface (i.e. the bottom surface thereof, as shown in figure 1); and 

	a second member (first lens barrel, 110) arranged concentrically with respect to the first member (120, see figures 1 and 2); and
	a third member (housing, 130) arranged concentrically with respect to the first member (120) and the second member (110, see figures 1 and 2), the third member (130) including a tubular body portion defining a non-threaded exterior surface (see figures 1 and 2).
	An et al. teaches that the first lens barrel (110), housing (130), and second lens barrel (120) are bonded to one another after focusing (paragraph 0047).
	However, An et al. does not explicitly teach that said bonding is via an adherent securing together at least one of the first member, the second member, and the third member.
	Byrne et al. similarly teaches an integrated sensor and lens assembly (figure 1b) including a lens member (32) with a threaded portion (76) provided on the outside thereof (see figure 1b) for connection to a tubular housing member (front housing member, 36), column 5, lines 26-39.
	However, Byrne et al. additionally teaches the threaded portion (76) adhering to the tubular portion (36) using a first adhesive (bonding agent, 80, figure 1b) that is cured (“that is cured using ultra-violet (UV) light”, column 5, lines 34-45).  Byrne et al. teaches that the adhesive is applied to the threaded portion to retain the lenses in a selected position with respect to the imaging element (column 5, lines 39-45)


	Consider claim 10, and as applied to claim 8 above, An et al. further teaches that the third member (130) includes: a tubular body portion (see figures 1 and 2); and a base extending radially outward relative to the tubular body portion (see figures 1 and 2).

	Consider claim 11, and as applied to claim 10 above, An et al. further teaches an image sensor substrate (circuit board, 150); and an image sensor (140) supported by the image sensor substrate (see figures 1 and 2, paragraphs 0041 and 0042).

	Consider claim 12, and as applied to claim 11 above, An et al. further teaches that the base is secured to the image sensor substrate (“The housing 130 protects not only the lenses but also the image sensor 140 by being fixedly coupled to the circuit board 150 so as to support the second lens barrel 120.” Paragraph 0041).

	Consider claim 13, and as applied to claim 8 above, An et al. further teaches that the first member (120) includes a tubular body portion (see figure 2); and a radial 

	Consider claim 14, and as applied to claim 13 above, An et al. further teaches that the radial extension includes a non-threaded outer surface (see figures 1 and 2).
	
	Consider claim 8, An et al. teaches:
	An integrated image sensor and lens assembly comprising (figures 1 and 2): 
	a first member (second lens barrel, 120) supporting a lens defining an optical axis (i.e. of the lens barrel, 110, figure 1, paragraph 0036), the first member (120) including: 
	a non-threaded exterior surface (i.e. the bottom surface thereof, as shown in figure 1); and 
	a threaded exterior surface (i.e. on the sides thereof, figure 1, paragraph 0038) positioned axially between the non-threaded exterior surface (i.e. the bottom surface) and the lens (110, see figure 1); 
	a second member (housing, 130) arranged concentrically with respect to the first member (120, see figures 1 and 2); and
	a third member (first lens barrel, 110) arranged concentrically with respect to the first member (120) and the second member (130, see figures 1 and 2), the third member (110) including a tubular body portion (see figures 1 and 2) defining a non-threaded exterior surface (see figures 1 and 2).

	However, An et al. does not explicitly teach that said bonding is via an adherent securing together at least one of the first member, the second member, and the third member.
	Byrne et al. similarly teaches an integrated sensor and lens assembly (figure 1b) including a lens member (32) with a threaded portion (76) provided on the outside thereof (see figure 1b) for connection to a tubular housing member (front housing member, 36), column 5, lines 26-39.
	However, Byrne et al. additionally teaches the threaded portion (76) adhering to the tubular portion (36) using a first adhesive (bonding agent, 80, figure 1b) that is cured (“that is cured using ultra-violet (UV) light”, column 5, lines 34-45).  Byrne et al. teaches that the adhesive is applied to the threaded portion to retain the lenses in a selected position with respect to the imaging element (column 5, lines 39-45)
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the bonding taught by An et al. be performed via an adhesive that is cured between respective members as taught by Byrne et al. as this only involves combining prior art elements according to known methods to yield predictable results such as retaining the lenses in a selected position with respect to the imaging element (Byrne et al., column 5, lines 39-45).



	Consider claim 13, and as applied to claim 8 above, An et al. further teaches that the first member (120) includes a tubular body portion (see figure 2); and a radial extension extending radially outward from the tubular body portion (i.e. at the top of the tubular body portion of the first member (120), as shown in figures 1 and 2).

	Consider claim 14, and as applied to claim 13 above, An et al. further teaches that the radial extension includes a non-threaded outer surface (see figures 1 and 2).

	Consider claim 15, An et al. teaches:
	An integrated image sensor and lens assembly (figures 1 and 2) comprising: 
	a first member (housing, 130) including: 
	a lower end (see figures 1 and 2); 
	an upper end positioned opposite to the lower end (see figures 1 and 2); 
	a set of internal threads extending between the lower end towards the upper end (see figures 1 and 2, paragraph 0038); and 
	a non-threaded portion extending from the set of internal threads to the upper end (see figures 1 and 2); 
	a second member (second lens barrel, 120) extending into the first member (130, see figure 1), the second member (120) including: 

	a set of external threads configured for engagement with the set of internal threads (see figure 1, paragraph 0038); and 
	a non-threaded portion spaced axially from the set of internal threads along a longitudinal axis of the integrated image sensor lens assembly (see figures 1 and 2); and 
	a non-threaded inner surface (see figure 1); and
	a third member (first lens barrel, 110) extending into the second member (120, see figure 1), the third member (110) supporting a lens (“plurality of lenses”, paragraph 0036) and including a non-threaded outer surface positioned adjacent to the non-threaded inner surface of the second member (120, see figure 1). 
	An et al. teaches that the first lens barrel (110), housing (130), and second lens barrel (120) are bonded to one another after focusing (paragraph 0047).
	However, An et al. does not explicitly teach that said bonding is via an adherent located between the second member and the third member to fixedly connect the second member and the third member.
	Byrne et al. similarly teaches an integrated sensor and lens assembly (figure 1b) including a lens member (32) with a threaded portion (76) provided on the outside thereof (see figure 1b) for connection to a tubular housing member (front housing member, 36), column 5, lines 26-39.
	However, Byrne et al. additionally teaches the threaded portion (76) adhering to the tubular portion (36) using a first adhesive (bonding agent, 80, figure 1b) that is cured (“that is cured using ultra-violet (UV) light”, column 5, lines 34-45).  Byrne et al. teaches 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the bonding taught by An et al. be performed via an adhesive that is cured between respective members as taught by Byrne et al. as this only involves combining prior art elements according to known methods to yield predictable results such as retaining the lenses in a selected position with respect to the imaging element (Byrne et al., column 5, lines 39-45).

	Consider claim 16, and as applied to claim 15 above, An et al. further teaches that the second member (120) includes a radial extension extending radially outward relative to the outer surface, the radial extension including a first non-threaded outer wall (i.e. at the top of the tubular body portion of the first member (120), as shown in figures 1 and 2).

	Consider claim 17, and as applied to claim 16 above, An et al. further teaches that the third member (110) includes a radial extension extending radially outward relative to the non-threaded outer surface (i.e. at the top portion thereof, see figures 1 and 2), the radial extension including a second non-threaded outer wall (see figures 1 and 2).



	Consider claim 19, and as applied to claim 18 above, An et al. further teaches an image sensor substrate (circuit board, 150); and an image sensor (140) supported by the image sensor substrate (see figures 1 and 2, paragraphs 0041 and 0042).

	Consider claim 20, and as applied to claim 19 above, An et al. further teaches that the base is secured to the image sensor substrate (“The housing 130 protects not only the lenses but also the image sensor 140 by being fixedly coupled to the circuit board 150 so as to support the second lens barrel 120.” Paragraph 0041, figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lin (US 2008/0151387) teaches a camera module (figure 1) including a threaded base portion (60), a threaded collet (20), and a lens barrel (30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696